14 N.Y.2d 740 (1964)
Joseph Figler, Appellant,
v.
David L. Subin et al., Respondents.
David L. Subin et al., Third-Party Plaintiffs-Appellants,
v.
Francis H. Leggett & Co., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued April 27, 1964.
Decided May 7, 1964.
W. Bernard Richland and Leon Hershbaum for plaintiff-appellant.
Philip Hoffer, Raymond J. MacDonnell, Rose L. Hoffer, Alvin McK. Sylvester and Peter T. Affatato for defendants-respondents and third-party plaintiffs-appellants.
L. L. Walton for third-party defendant-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Judgment affirmed, without costs; no opinion.